Citation Nr: 0528629	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for pes planus, 
currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for a skin disorder, 
presently diagnosed as pyoderma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from February 1959 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was remanded to the RO in 
May 2004.  

In his December 2004 communication, the veteran claimed that 
his service connected pes planus has resulted in back 
impairment.  Inasmuch as this issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, referred to the RO for 
appropriate action, if needed.

In May 2005, the Board received additional private medical 
evidence as well as a waiver from the veteran for initial RO 
consideration of this evidence.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus reportedly causes some 
pain and loss of function; however, his current rating 
accounts for this and there are no objective clinical 
indications that he also has marked deformity, swelling on 
use, or callosities. 

2.  The veteran's skin disorder is productive of excoriated 
pink papules and encrusted subcutaneous nodules and papules 
as well as itching and involvement of an exposed surface.  

3.  The veteran's skin disorder does not cause exudation or 
constant itching, extensive lesions, or marked disfigurement; 
nor has it resulted in recurrent debilitating episodes 
occurring at least four times in the past 12 month period, 
requiring intermittent systemic immunosuppressive therapy for 
control. 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276 (2005). 

2.  The criteria for a 10 percent rating (but no higher) for 
a skin disorder, presently diagnosed as pyoderma, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.118, Diagnostic Code 7806 (effective prior to, and 
since, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral pes planus and 
skin disorder warrant assignment of higher disability 
ratings.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pes Planus:  The veteran's flat feet are currently rated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  A 10 percent rating under this code, 
regardless of whether the condition is unilateral or 
bilateral, indicates that it is moderate with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendon Achillis, and pain on manipulation and use of 
the feet.  A 20 percent rating for unilateral pes planus or a 
30 percent rating for bilateral pes planus requires a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  Id.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Private treatment records, dated from October 2001 to January 
2005, reflect treatment for recurrent complaints painful 
feet.  These records include a December 2001 examination 
report which shows that the veteran has a semi-flexible cavus 
foot deformity, he could not pronate, and had a high 
calcaneal inclination.  It is further shown that the veteran 
has a pseudoequines which prevents adequate dorsiflexion 
during the swing phase of gait.  In addition, these records 
reflect that, as a result of the veteran's complaints of left 
foot pain, early stress fracture was suspected in April 2002.  
Subsequent bone scan was unremarkable and he was given 
cortisone injections for pain.  These treatment reports note 
that the veteran is an insensate diabetic, he should 
carefully monitor his blood sugar, and he developed infected 
nail tissue which resulted in pain and limitation of 
ambulation.  

The August 2002 examination report reflects that the veteran 
is an insulin dependent diabetic, has neuropathy, and 
complained of constant pain, weakness, stiffness, swelling, 
heat, redness, and fatigability of the feet.  Unfortunately, 
it is noted that the examiner was unable to examine the 
veteran's feet due to complaints of pain.  Notwithstanding 
the veteran's complaints of pain, the examiner was able to 
ascertain that there were no callosities, breakdown or 
unusual shoe wear patterns, or skin or vascular changes.  
There were also no hammertoes, high arch or clawfoot, 
forefoot or midfoot malalignment, or hallux valgus.  
Objective findings included slight pronation, slight eversion 
of the Achilles tendon alignment, and slight degree of valgus 
of his Achilles tendon.  The diagnosis was pes planus, +1.  

The veteran was afforded another VA examination of the feet 
in August 2004.  In connection with this examination, he 
complained of constant pain, weakness, stiffness, heat, 
fatigability, and lack of endurance.  He also reported that 
he used a cane and corrective shoes and had been prescribed 
medication for pain relief.  Physical examination revealed 
pain with active and passive range of motion immediately upon 
movement; thus, range of motion could not be evaluated.  
Objective findings included instability, weakness, and 
tenderness to touch.  There were no callosities, breakdown, 
or unusual wear that would indicate abnormal weight bearing.  
In addition, there were no skin or vascular changes or edema.  
The veteran's posture was normal and he had no hammertoes, 
high arch, clubfoot, or other deformities.  The alignment of 
his Achilles tendon was in eversion of less than five degrees 
on weightbearing and non-weightbearing.  The examiner noted 
that the alignment could be corrected by manipulation but 
that there was pain upon manipulation.  There was no forefoot 
or midfoot malalignment and hallux valgus was not 
demonstrated; thus, there is no angulation or dorsiflexion at 
the first metatarsophalangeal joint.  The diagnoses included 
diabetic neuropathy and no pes planus, noting that the 
veteran's arches were normal.  

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's bilateral 
pes planus does not warrant the next higher evaluation of 30 
percent disabling.  The veteran does not have marked 
deformity, no swelling on use, and no callosities.  Upon 
examination in August 2002, he had slight pronation, slight 
eversion of the Achilles tendon alignment, and slight degree 
of valgus of his Achilles tendon.  Moreover, upon examination 
in August 2004, pes planus was not even diagnosed and the 
examiner noted that the veteran's arches were normal.  Such 
facts only provide evidence against this claim.    

It is acknowledged that the veteran has bilateral foot 
impairment which results in functional loss; however, the 
evidence reflects that he is diabetic, has diabetic 
neuropathy, and has received treatment for infected nail 
tissue which has resulted in pain and limitation of 
ambulation.  The veteran is not service connected for 
diabetes and symptoms such as infected nail tissue are not 
included in the criteria for rating pes planus.  Accordingly, 
although the veteran may be in receipt of treatment for 
numerous bilateral foot symptoms, such symptoms are not for 
consideration when rating pes planus.  

In making this determination, the Board is cognizant of the 
veteran's complaints of bilateral foot pain and specifically 
considered the requirements of 38 C.F.R. §§ 4.40 and 4.45, as 
well as the guidelines established by DeLuca, supra.  Despite 
these subjective complaints, the record does not contain 
objective evidence by which it can be factually ascertained 
that there is or would be any functional impairment 
attributable to the veteran's complaints of bilateral foot 
pain which would warrant a schedular rating in excess of the 
10 percent evaluation currently in effect.

In conclusion, the Board finds that the preponderance of the 
competent and probative evidence is against finding that a 
rating in excess of 10 percent is warranted for the veteran's 
bilateral pes planus.  Thus, the benefit sought on appeal 
must be denied.

Skin Disorder:  By regulatory amendment, effective August 30, 
2002, changes were made to the schedular criteria for 
evaluating diseases of the skin.  The General Counsel of VA 
has held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000; 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to the regulatory amendment, eczema was evaluated under 
Diagnostic Code 7806, which provided that eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area would be assigned a zero percent 
rating.  A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
required constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation required 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Under the new criteria for Diagnostic Code 7806, a 
noncompensable rating is warranted when less than 5 percent 
of the entire body or less than 5 percent of exposed areas is 
affected, and when no more than topical therapy is required 
during a 12-month period.  For a 10 percent rating, at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas must be affected, or there must have been intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during a 12-month period.  For a 30 percent 
rating, 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas must be affected, or there must have 
been systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during a 12-month period.  
For a 60 percent rating, more than 40 percent of the entire 
body or more than 40 percent of exposed areas must be 
affected, or there must have been constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during a 12-month period.  
Alternatively, the disability can be rated as disfigurement 
of the head, face, or neck (under Diagnostic Code 7800) or 
scars (under Diagnostic Codes 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (as in effect beginning on 
August 30, 2002).  

The evidence of record reflects that the veteran was afforded 
a VA examination for skin disease in August 2002.  The 
veteran reported that he experiences skin lesions three to 
four times per year and that antibiotic treatment is required 
when the carbuncles enlarge.  The veteran reported that his 
symptoms include pruritus and pain when his carbuncles flare 
up.  

Objective findings revealed variously sized white papules, 
about three to four millimeters, connected by a linear scar 
located on the top of the left ear extending towards the back 
of the ear on the temporal area.  The veteran also had 
numerous scars and comedos on the nape of the neck and 
hyperkeratotic papules on the scalp and on his ears.  There 
was no ulceration, exfoliation, crusting, or associated 
systemic or nervous manifestations.  The diagnoses were 
carbuncle, epidermal inclusion cyst, and actinic damage, 
actinic keratosis.

Thereafter, upon VA dermatology examination in September 
2004, the veteran reported that he has good days and bad days 
but that, over the years, his symptoms have increased.  He 
reported that he has been using a Dead Sea Salt cream, sulfan 
blue, some wound healing bandages, and 70 percent alcohol on 
the affected area.  He did not remember ever having any 
systemic medicine.  Objective findings included some 
excoriated pink papules on the left preauricular area, left 
side of the neck, left upper arm, and left elbow.  Some 
encrusted subcutaneous nodules and papules were also noted on 
the right side of the neck.  The examiner noted that there 
was no disfigurement and that the percentage involved was 
between 20 percent and 40 percent of the affected area but 
less than 5 percent of the total body surface.  The diagnosis 
was pyoderma, as likely as not caused initially from 
folliculitis that began in the military.  

In a December 2004 statement, the veteran reported that his 
skin disorder is productive of constant itching and 
irritation which affect his ability to sleep.  

For the veteran to be granted an increased rating to 10 
percent under the old criteria, the evidence would have to 
show exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  Inasmuch as the September 
2004 VA examination report reflects that the veteran's skin 
disorder, originally service connected as folliculitis of the 
neck, is over his face, both sides of his neck, scalp, ears, 
left upper arm, and left elbow, it is considered an extensive 
area under the old version of Diagnostic Code 7806.  Although 
the evidence from August 2002 VA examination did not show 
exfoliation or exudation, the September 2004 VA examination 
showed excoriated pink papules and encrusted subcutaneous 
nodules and papules.  In addition, in a December 2004 
statement, the veteran complained of constant itching and 
irritation.  Accordingly, inasmuch as the evidence shows that 
the veteran has excoriated pink papules and encrusted 
subcutaneous nodules and papules as well as itching and 
involvement of an exposed surface, he meets the criteria for 
an increased rating to 10 percent under the old version of 
Diagnostic Code 7806.  

However, the evidence does not show that the veteran meets 
the criteria for a 30 percent evaluation under the old 
criteria.  The evidence would have to show constant exudation 
or itching, extensive lesions, or marked disfigurement in 
order to be assigned a 30 percent rating.  The evidence does 
not show constant exudation.  In fact, the September 2004 VA 
examiner noted encrusted subcutaneous nodules and papules.  
The evidence has not specifically shown exudation.  Extensive 
lesions have also not been noted on either VA examination.  
Similarly, the September 2004 VA examiner specifically noted 
that there is no disfigurement associated with the veteran's 
skin disorder.  Although the veteran has described constant 
itching, the fact that the veteran has recurrences three to 
four times per year means that the itching cannot be 
considered "constant."  Accordingly, inasmuch as the 
evidence does not show constant exudation or itching, 
extensive lesions, or that the skin disorder is markedly 
disfiguring, the veteran does not meet the criteria for a 30 
percent rating under the old criteria.  

For the veteran to be granted an increased rating of 30 
percent disabling under the new criteria, the evidence would 
have to show that at least 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
there must have been systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during a 
12-month period.  

The evidence clearly shows that the veteran did not receive 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  During his September 2004 VA 
examination, he reported that he did not remember ever having 
any systemic medicine.  

Regarding the extent of the veteran's skin disorder, the 
evidence does not show that it affects between 20 and 40 
percent of the entire body or between 20 and 40 percent of 
exposed areas.  Since the veteran's skin condition affects 
his left arm and elbow, neck, face, ears, and scalp, it does 
not affect between 20 and 40 percent of the entire body.  
Additionally, the examiner noted that 20 to 40 percent of the 
exposed area of the face and neck on the veteran's left 
preauricular area was affected; however, it is not shown that 
20 to 40 percent of all the exposed areas was affected.  

Inasmuch as the veteran has not received intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs and the skin condition does not 
affect between 20 and 40 percent of the entire body or 
between 20 and 40 percent of exposed areas, the veteran is 
not entitled to a 30 percent rating under the new criteria.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the Board finds that the veteran is entitled to a 10 percent 
rating for his skin disorder, but the preponderance of the 
evidence is against a rating higher than 10 percent. 

Regarding both disorders, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The 
Board finds that there has been no showing by the veteran 
that the service-connected disabilities have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The discussions in the March 2002 
and May 2004 letters, August 2002 rating decision, June 2003 
statement of the case, May 2004 Board remand, and November 
2004 supplemental statement of the case collectively informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
March 2002 and May 2004 letters, the veteran was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that the March 2002 letter was sent 
to the appellant prior to the August 2002 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board also notes that the March 2002 and May 2004  
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In 
addition, the appellant was advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran was afforded two 
VA examinations and all available service, VA, and private 
medical records have been obtained.  Moreover, the Board 
remanded this case to help the veteran with his claim.  

Accordingly, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims of 
entitlement to increased ratings for pes planus and a skin 
disorder.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra.


ORDER

An evaluation in excess of 10 percent for pes planus is 
denied. 

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent rating - and 
no greater - for a skin disorder, presently diagnosed as 
pyoderma, is granted.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


